ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-350, concluding that THOMAS F. MILITANO of NEWTON, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 5.5(a) (failure to maintain a bona fide office) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having determined from its review of the record that a period of supervised practice is warranted;
And good cause appearing;
It is ORDERED that THOMAS F. MILITANO is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*266ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.